Sweeney, J.
(dissenting) — This case was tried to a jury over the course of a one-day trial. The lawyer representing the plaintiff, M’Liss Morse, neither moved for summary *947judgment (CR 56) on the issue of liability before trial, nor did he move for a direction on liability at the end of the case (CR 50(a)(1)). And he did not do so for good reason. Liability was contested and the facts were disputed. A properly instructed jury then accepted Kelle Antonellis’s factual theory of the case and rejected Ms. Morse’s.
The question before us is whether there is substantial evidence to support that verdict. Elmer v. Vanderford, 74 Wn.2d 546, 549-50, 445 P.2d 612 (1968).
We review the evidence in a light most favorable to the prevailing party, Ms. Antonellis. Id. Specifically as applied here, we must accept Ms. Antonellis’s testimony at face value and reject that of Ms. Morse. One fair reading of the evidence is that Ms. Antonellis came to a complete stop, carefully looked down the curb lane for approaching traffic, saw no cars approaching in the curb lane, and then proceeded to turn left. Report of Proceedings (RP) at 122-23. Certainly another fair reading of what happened from Ms. Morse’s testimony was that Ms. Morse approached the intersection in the curb lane and was there to be seen. RP at 14. But the jury believed Ms. Antonellis and did not believe Ms. Morse. That was the jury’s prerogative, not ours.
“The inferences to be drawn from the evidence are for the jury and not for this court. The credibility of witnesses and the weight to be given to the evidence are matters within the province of the jury and even if convinced that a wrong verdict has been rendered, the reviewing court will not substitute its judgment for that of the jury, so long as there was evidence which, if believed, would support the verdict rendered.”
Burnside v. Simpson Paper Co., 123 Wn.2d 93, 108, 864 P.2d 937 (1994) (some emphasis omitted) (quoting State v. O’Connell, 83 Wn.2d 797, 839, 523 P.2d 872 (1974)).
The trial judge properly instructed this jury on negligence: “Negligence is the failure to exercise ordinary care. It is the doing of some act which a reasonably careful person would not do under the same or similar circumstances . . . .”
Clerk’s Papers (CP) at 19 (Instruction 12). The court *948instructed the jury on the duties of a disfavored driver: “[A] driver intending to turn to the left within an intersection shall yield the right of way . . . .” CP at 15 (Instruction 8). Finally, the court instructed the jury that Ms. Antonellis had a duty to see that which was there to be seen: “Every person has a duty to see what would be seen by a person exercising ordinary care.” CP at 18 (Instruction 11).
The jury listened to the evidence, read these instructions, and decided after deliberating that Ms. Antonellis was not negligent. Again, that was the jury’s prerogative.
Ms. Antonellis came to a complete stop, looked for oncoming cars in the curb lane, saw none, and began her turn. RP at 122-23. These are the facts of this case. And because those are the facts of this case, the jury was correct.
This is precisely the type of factual dispute juries resolve by the hundreds in this state every year, and for good reason:
“The nature of intersection collisions makes timing an all pervasive element to be evaluated by the jury when the circumstances leave the imposition of fault open to question. The interaction between two vehicles involves location, direction, movement, conditions, obstructions, actions, observations and numerous other influences that may have brought about a crash course rather than safe passage.”
Hough v. Ballard, 108 Wn. App. 272, 281, 31 P.3d 6 (2001) (quoting Harris v. Burnett, 12 Wn. App. 833, 836, 532 P.2d 1165 (1975)).
Indeed, a jury resolution was particularly appropriate here. There was very little evidence on what occurred in and around the intersection where this accident occurred. There were no skid marks. There were no independent eyewitnesses. There was no description of the pickup stopped in front of Ms. Antonellis and turning south onto Perry.
The jury’s determination then rested primarily on the credibility of the parties to this suit. If the jury believed Ms. Morse, then she was in the curb lane, there to be seen, and *949Ms. Antonellis was negligent for turning in front of her. If, on the other hand, the jury believed Ms. Antonellis, then she came to a complete stop, viewed the curb lane, and Ms. Morse was not there to be seen. It was entirely within the jury’s authority to believe Ms. Antonellis’s version of events rather than Ms. Morse’s. Burnside, 123 Wn.2d at 108.
Ms. Morse argues that there was no substantial evidence to support Ms. Antonellis’s theory that Ms. Morse was driving behind the truck and then suddenly switched to the curb lane prior to the intersection. She argues that such a finding would be nothing more than conjecture. Appellant’s Br. at 6-7. But the precise location of Ms. Morse’s car prior to the accident is not a necessary predicate for the jury’s verdict. The jury need only have determined that Ms. Antonellis’s conduct was reasonable. CP at 19 (Instruction 12). And that determination was adequately supported by Ms. Antonellis’s testimony. RP at 122-23. Ms. Morse was not in the curb lane when Ms. Antonellis started her turn. Determining exactly where Ms. Morse came from is neither a condition of nor necessary to support this verdict.
In sum, this is a case of conflicting testimony over what occurred at a “straight-vanilla” intersection accident. The jury heard the evidence, judged the credibility of the parties, and was properly instructed on the law. And it rendered a verdict in favor of Ms. Antonellis. It is not our role to second-guess the jury’s wisdom or replace it with our judgment on what occurred. Burnside, 123 Wn.2d at 108; Lillig v. Becton-Dickinson, 105 Wn.2d 653, 657, 717 P.2d 1371 (1986).
The jury’s verdict should be affirmed. And for that reason I dissent.